FARMERS & MERCHANTS NATIONAL BANK OF NOCONA, TEX., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Farmers & Merchants Nat'l Bank v. CommissionerDocket No. 12990.United States Board of Tax Appeals10 B.T.A. 709; 1928 BTA LEXIS 4053; February 13, 1928, Promulgated *4053 Harry C. Weeks, Esq., and Walter G. Russell, C.P.A., for the petitioner.  Shelby S. Faulkner, Esq., for the respondent.  MILLIKEN *709  MILLIKEN: This proceeding results from the determination by respondent of a deficiency in income and profits tax for the calendar year 1920, in the sum of $479.06.  Error is assigned in that the respondent did not allow as a deduction from gross income, a debt owing petitioner by S. H. Fleming, which was ascertained to be worthless and charged off in the year 1920.  Petitioner is a banking corporation chartered under the laws of the United States with its principal office and place of business at Nocona, Tex.  During the years 1919 and 1920, S. H. Fleming became indebted to petitioner by reason of cash advances made to him with which to purchase cotton.  The indebtedness was represented by bills of exchange drawn by Fleming.  On March 17, 1920, Fleming had on hand 56 bales of cotton which he had purchased with funds advanced to him by petitioner.  He had suffered serious losses in his cotton transactions and the 56 bales of cotton represented his only asset with which he could repay petitioner.  On March 17, 1920, Fleming*4054  transferred and delivered to petitioner said 56 bales of cotton in complete and full satisfaction of his indebtedness to date and it was agreed by petitioner that the latter *710  would accept the bales of cotton at its then market value in complete satisfaction of the debt.  The 56 bales of cotton, when received by petitioner on March 17, 1920, had a fair market value of $3,091.20.  The cotton was sold in 1921.  The amount of the indebtedness of Fleming on March 17, 1920, was $12,062.78.  In August, 1920, the president of petitioner had a conference with Fleming and told him of the serious financial condition facing the bank and requested Fleming to execute his note for $12,500 in favor of the bank, with the distinct understanding that payment thereof would never be demanded.  The president of petitioner desired the note so that on paper the bank would not show a financial condition which might impair its capital.  In December, 1920, petitioner returned to Fleming the note given to it in August, and received a note in its stead for $5,000, with the same understanding as to payment which attached to the note given the preceding August.  In December, 1920, petitioner charged*4055  off as a bad debt on its books, the difference between the two notes, to wit, $7,500, which was not allowed as a deduction by respondent in the computation of net income for the year 1920.  In the computation of net income for the year 1920, petitioner is entitled to a deduction of a loss sustained in the sum of $8,971.58, representing the difference between the amount of the indebtedness of $12,062.78 and $3,091.20.  Judgment will be entered on 15 days' notice, under Rule 50.